UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


DERIAN DOUGLAS HICKMAN,                       )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 14-0492 (BAH)
                                              )
LIBRARY OF CONGRESS et al.,                   )
                                              )
               Defendants.                    )



                                   MEMORANDUM OPINION

       The plaintiff, Derian Douglas Hickman , filed a complaint in the Superior Court of the

District of Columbia alleging that the United States Library of Congress has had him on a “no

enter list” for “almost” two years and that the District of Columbia’s Martin Luther King Public

Library has him on such a list until December 2014. Compl., ECF No. 1-1, p. 2. The plaintiff

demands judgment against the defendants in the amount of “$1,000,000.” Id.

       The Librarian of Congress removed the case to this Court, pursuant to 28 U.S.C. §§

1442(a)(1) and 1446, and has moved to dismiss the complaint under Rule 12(b)(1), (b)(2), (b)(4),

(b)(5), and (b)(6) of the Federal Rules of Civil Procedure. 1 See Mem. of P. & A. in Supp. of Fed.

Def.’s Mot. to Dismiss at 1, ECF No. 12. The D.C. Public Library has moved to dismiss under Rule

12(b)(6). See District of Columbia Public Library’s Mot. to Dismiss, ECF No. 4. The plaintiff’s

1
   The federal defendant’s motion to dismiss under Rules 12(b)(2), (b)(4) and (b)(5) is premised
on insufficient service of process. See Mem. of P. & A. at 8-9. The Court need not dwell on this
issue, since this case is resolved on other grounds, but notes that because the Superior Court’s
grant of the plaintiff’s in forma pauperis status continues in this Court, the court officers are
responsible for effecting proper service. See 28 U.S.C. § 1915(d). Hence, a dismissal based on
defective service would be premature.
                                                  1
opposition to each motion fails to present a cogent counter-argument to the defendants’

respective arguments for dismissal. See Pl.’s Opp’n to the D.C. Public Library’s Mot. to Dismiss,

ECF No. 11; Pl.’s Opp’n to the Federal Defendant’s Mot. to Dismiss, ECF No. 14. In addition, the

plaintiff recently filed a one-page document that is equally unilluminating. See ECF No. 16

(merely listing “1. Motion for summary judgment, 2. Motion for a hearing on all motions in 14-

492”). For the following reasons, the Court will grant the defendants’ motions, deny the

plaintiff’s two-part motion, and dismiss this case.

I. DISCUSSION

       A. The Federal Defendant’s Motion to Dismiss

       The federal defendant characterizes the complaint as presenting common law tort

claims for libel and slander and argues for dismissal on sovereign immunity grounds. See Mem.

of P. & A. at 1, 5-7. Sovereign immunity bars lawsuits for money damages against the United

States and its agencies absent a specific waiver by the federal government. Wilson v. Obama,

770 F. Supp. 2d 188, 191 (D.D.C. 2011) (citing Clark v. Library of Congress, 750 F.2d 89, 102-04

(D.C. Cir. 1984)). Section 1346(b) of the United States Code “grants the federal district courts

jurisdiction over a certain category of claims for which the United States has waived its

sovereign immunity and rendered itself liable.” FDIC v. Meyer, 510 U.S. 471, 477 (1994)

(citation, internal quotation marks, and alteration omitted).

       The Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671-80, provides a limited waiver of

sovereign immunity where a plaintiff seeks monetary damages against a federal agency for

certain common law torts committed by federal employees. Wilson, 770 F. Supp. 2d at 191

(citing Roum v. Bush, 461 F. Supp. 2d 40, 46 (D.D.C. 2006)). Although the Library of Congress


                                                 2
“is a congressional agency,” Keeffe v. Library, 777 2d 1573, 1574 (D. C. Cir. 1985) (citing 2 U.S.C.

§ 171(1)), the FTCA defines “federal agency” broadly to include “the judicial and legislative

branches [and] independent establishments of the United States . . . .” 28 U.S.C. § 2671. “The

FTCA explicitly excludes libel and slander from its coverage,” Simpkins v. D.C. Gov’t, 108 F.3d

366, 371 (D.C. Cir. 1997) (citing 28 U.S.C. § 2680(h)), and the vaguely worded complaint reveals

no other potential basis for liability against the United States.

        Even if a plausible claim were found in the plaintiff’s allegations, jurisdiction still is

wanting because the plaintiff does not indicate that he exhausted his administrative remedies

by "first present[ing] the claim to the appropriate Federal agency. . . ." 28 U.S.C. § 2675. Such

exhaustion “is a requirement of the FTCA.” Wilson, 770 F. Supp. 2d at 191 (citation omitted).

See Simpkins v. District of Columbia Gov’t, 108 F.3d 366, 371 (D.C. Cir. 2007) (concluding that

the “district court . . . lacked subject matter jurisdiction, or if not jurisdiction, the functional

equivalent of it” over an unexhausted FTCA claim); Abdurrahman v. Engstrom, 168 Fed.Appx.

445, 445 (D.C. Cir. 2005) (per curiam) (affirming the district court’s dismissal of an unexhausted

FTCA claim “for lack of subject matter jurisdiction”). Hence, the federal defendant’s motion to

dismiss under Rule 12(b)(1) is granted.2

        B. The D.C. Public Library’s Motion to Dismiss

        The D.C. Public Library argues that “as a subordinate agency of the District of Columbia

government,” it cannot be sued in its own name. Mem. of P. & A. in Supp. of Def.’s Mot. to


2
   The federal defendants also argue against the merits of the plaintiff’s claim, see Mem. of P.
& A. at 9-10. The Court of Appeals has made clear, however, that upon determining that an
FTCA claimant has not exhausted his administrative remedies, the district court is deprived of
subject matter jurisdiction and “could no more rule in favor of the government than against it.”
Simpkins, 108 F.3d at 371.
                                                   3
Dismiss at 3 (citing D.C. Code § 1-603.01(17) (defining subordinate agency as “any agency under

the direct administrative control of the Mayor”). Indeed, “[g]overnmental agencies of the

District of Columbia are not suable entities, or non sui juris.” Arnold v. Moore, 980 F. Supp. 28,

33 (D.D.C. 1997) (citing Roberson v. District of Columbia Bd. of Higher Ed., 359 A.2d 28, 31 n. 4

(D.C. 1976); Miller v. Spencer, 330 A.2d 250, 251 n. 1 (D.C. 1974)). Hence, the D.C. Public

Library’s motion to dismiss is granted.3

II. CONCLUSION

       For the foregoing reasons, the Court grants the motions of the federal defendant and

the D.C. Public Library to dismiss the complaint and denies the plaintiff’s conclusory motion for

summary judgment and a hearing. A separate final Order accompanies this Memorandum

Opinion.




                                                      /s/ Beryl A. Howell
                                                     UNITED STATES DISTRICT JUDGE
DATE: November 24, 2014




3
    Since the complaint fails to satisfy the minimal pleading requirements set out at Federal
Rule of Civil Procedure 8(a), substitution of the District of Columbia as the proper defendant is
not an appropriate option.



                                                 4